21 A.3d 1004 (2011)
In re Jeffrey L. STREET, Respondent.
No. 11-BG-304.
District of Columbia Court of Appeals.
Filed June 23, 2011.
Before BLACKBURNE-RIGSBY, Associate Judge, TERRY and FARRELL, Senior Judges.

ORDER
PER CURIAM
On consideration of the certified order of the Supreme Court of the State of Oregon accepting the stipulation for discipline and suspending respondent from the practice of law in that jurisdiction for a period of one year, but with eight months stayed pending completion of a two year probationary period, this court's April 5, 2011, *1005 order directing him to show cause why identical reciprocal discipline should not be imposed, the statement of Bar Counsel regarding reciprocal discipline, and it appearing that respondent filed his affidavit as required by D.C. Bar R. XI, § 14(g), it is
ORDERED that, Jeffrey L. Street, Esquire, is hereby suspended for a period of one year, nunc pro tunc to April 5, 2011, eight months of the suspension is hereby stayed and respondent shall serve a two year probationary period subject to the terms imposed by the state of Oregon. See In re Fuller, 930 A.2d 194, 198 (D.C. 2007) and In re Willingham, 900 A.2d 165 (D.C.2006) (rebuttable presumption of identical reciprocal discipline applies to all cases in which the respondent does not participate).